                                                                                         Tibor Nagy, Jr., SBN 007465
                                                                                     1
                                                                                         Christopher M. Pastore, SBN 026340
                                                                                     2   OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                         STEWART, P.C., SBN 00504800
                                                                                     3   3430 E. Sunrise Drive, Suite 220
                                                                                     4   Tucson, AZ 85718
                                                                                         Telephone: 520.544.0300
                                                                                     5   Fax: 520.544.9675
                                                                                         tibor.nagy@ogletree.com
                                                                                     6
                                                                                         christopher.pastore@ogletree.com
                                                                                     7
                                                                                       Attorneys for Defendant Corizon Health, Inc.
                                                                                     8 and Corizon, LLC
                                                                                     9
                                                                                    10                             UNITED STATES DISTRICT COURT
                                                                                    11                                 DISTRICT OF ARIZONA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                    12
                                                                                       Equal Employment Opportunity                     No. 2:18-cv-02942-JZB
                                                                                    13 Commission,
                                                                                    14                Plaintiff,                             DEFENDANTS’ ANSWER TO
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                    15                                                            COMPLAINT
                                                                                               v.
                                                        Tucson, AZ 85718




                                                                                    16
                                                                                         Corizon Health, Inc. and Corizon, LLC,
                                                                                    17
                                                                                                      Defendants.
                                                                                    18
                                                                                    19         Defendants Corizon Health, Inc. and Corizon, LLC (collectively “Corizon” or
                                                                                    20 “Defendants”), by and through undersigned counsel, for its Answer to the allegations
                                                                                    21 contained in the Complaint filed by the Equal Employment Opportunity Commission
                                                                                    22 (“Plaintiff” or “EEOC”), admits, denies, and affirmatively alleges as follows:
                                                                                    23                                  NATURE OF ACTION
                                                                                    24         Plaintiff’s “Nature of Action” section of the Complaint does not call for or require
                                                                                    25 a response.     To the extent a response is required, Defendants deny all allegations
                                                                                    26 contained in “Nature of Action” section of Plaintiff’s Complaint.
                                                                                    27                               JURISDICTION AND VENUE
                                                                                    28         1.     Answering Paragraph 1 of the Complaint, Defendants admit only that
                                                                                         jurisdiction in proper in this Court.
                                                                                     1
                                                                                                2.     Answering Paragraph 2 of the Complaint, Defendants state that the
                                                                                     2
                                                                                         allegations contained therein constitute legal conclusions to which no response is
                                                                                     3
                                                                                         required. To the extent a response is required, Defendants deny all allegations contained
                                                                                     4
                                                                                         in Paragraph 2.
                                                                                     5
                                                                                                3.     Answering Paragraph 3 of the Complaint, Defendants admit only that
                                                                                     6
                                                                                         venue is proper in this Court. Defendants deny all remaining allegations contained in
                                                                                     7
                                                                                         Paragraph 3 and deny that any alleged unlawful conduct occurred in this District, or
                                                                                     8
                                                                                         anywhere else, at any time.
                                                                                     9
                                                                                                                                 PARTIES
                                                                                    10
                                                                                                4.     Defendants admit the truth of the allegations contained in Paragraph 4 of
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         the Complaint.
                                                                                    12
                                                                                                5.     Answering Paragraph 5 of the Complaint, Defendants state that allegations
                                                                                    13
                                                                                         contained therein constitute legal conclusions to which no response is required. To the
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         extent a response is required, Defendants deny the allegations in Paragraph 5.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16          6.     Defendants admit the truth of the allegations contained in Paragraph 6 of

                                                                                    17 the Complaint.
                                                                                    18       7.    Answering Paragraph 7 of the Complaint, Defendants admit only that

                                                                                    19 Corizon LLC is a wholly owned subsidiary of Corizon Health, Inc. Defendants deny all
                                                                                    20 remaining allegations contained in Paragraph 7.
                                                                                    21          8.     Answering Paragraph 8 of the Complaint, Defendants state that the

                                                                                    22 document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                    23 inconsistent characterization of the same.
                                                                                    24          9.     Answering Paragraph 9 of the Complaint, Defendants state that the

                                                                                    25 documents referenced therein speak for themselves and Defendants deny any inaccurate
                                                                                    26 or inconsistent characterization of the same.
                                                                                    27          10.    Answering Paragraph 10 of the Complaint, Defendants admit only that at

                                                                                    28 certain relevant times, Joan Egan was employed as a Senior Benefits Specialist by

                                                                                                                                       2
                                                                                         Corizon Health, Inc., that Ms. Egan was involved in decisions regarding leave requests
                                                                                     1
                                                                                         made by Corizon, LLC and Corizon Health, Inc. employees, including but not limited to
                                                                                     2
                                                                                         Charging Parties, and that Ms. Egan sent correspondence to Charging Parties, and other
                                                                                     3
                                                                                         employees, regarding various aspects of their employment.        Defendant denies all
                                                                                     4
                                                                                         remaining allegations contained in Paragraph 10.
                                                                                     5
                                                                                               11.    Answering Paragraph 11 of the Complaint, Defendants admit only that,
                                                                                     6
                                                                                         during certain relevant times, Denetra Batey was employed by Corizon Health, Inc., that
                                                                                     7
                                                                                         she engaged in internal conversations with Corizon, LLC and Corizon Health, Inc.
                                                                                     8
                                                                                         employees, and that she engaged in conversations with Ms. Egan regarding separation
                                                                                     9
                                                                                         decisions and how to address issues concerning employee leaves of absence. Defendants
                                                                                    10
                                                                                         deny all remaining allegations contained in Paragraph 11.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               12.    Defendants admit the truth of the allegations contained in Paragraph 12 of
                                                                                    12
                                                                                         the Complaint.
                                                                                    13
                                                                                               13.    Defendants admit the truth of the allegations contained in Paragraph 13 of
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         the Complaint.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16         14.    Defendants admit the truth of the allegations contained in Paragraph 14 of

                                                                                    17 the Complaint.
                                                                                    18       15.   Defendants admit the truth of the allegations contained in Paragraph 15 of

                                                                                    19 the Complaint.
                                                                                    20                           ADMINISTRATIVE PROCEDURES

                                                                                    21         16.    Answering Paragraph 16 of the Complaint, Defendants admit only that

                                                                                    22 Charging Parties McCrehin, Pogue, Moore and Magnelli filed charges against Corizon,
                                                                                    23 LLC and that Charging Party McCormick filed a charge against Corizon Health, Inc.
                                                                                    24 Defendants deny all remaining allegations in Paragraph 16.
                                                                                    25         17.    Answering Paragraph 17 of the Complaint, Defendants admit only that the

                                                                                    26 EEOC notified Defendant Corizon, LLC of the charges filed by Charging Parties
                                                                                    27 McCrehin, Pogue, Moore and Magnelli and that the EEOC notified Defendant Corizon
                                                                                    28 Health, Inc. of the charge filed by Defendant McCormick.           Defendants deny all

                                                                                                                                    3
                                                                                         remaining allegations in Paragraph 17.
                                                                                     1
                                                                                                18.    Upon information and belief, Defendants admit the truth of the allegations
                                                                                     2
                                                                                         contained in Paragraph 18 of the Complaint.
                                                                                     3
                                                                                                19.    Answering Paragraph 19 of the Complaint, Defendants state that the
                                                                                     4
                                                                                         documents referenced therein speak for themselves and Defendants deny any inaccurate
                                                                                     5
                                                                                         or inconsistent characterization of the same.
                                                                                     6
                                                                                                20.    Answering Paragraph 20 of the Complaint, Defendants state that the
                                                                                     7
                                                                                         documents referenced therein speak for themselves and Defendants deny any inaccurate
                                                                                     8
                                                                                         or inconsistent characterization of the same.
                                                                                     9
                                                                                                21.    Answering Paragraph 21 of the Complaint, Defendants state that the
                                                                                    10
                                                                                         documents referenced therein speak for themselves and Defendants deny any inaccurate
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         or inconsistent characterization of the same.
                                                                                    12
                                                                                                22.    Answering Paragraph 22 of the Complaint, Defendants state that the
                                                                                    13
                                                                                         documents referenced therein speak for themselves and Defendants deny any inaccurate
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         or inconsistent characterization of the same.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16          23.    Answering Paragraph 23 of the Complaint, Defendants state that the

                                                                                    17 documents referenced therein speaks for themselves and Defendants deny any inaccurate
                                                                                    18 or inconsistent characterization of the same.
                                                                                    19          24.    Answering Paragraph 24 of the Complaint, Defendants state that allegations

                                                                                    20 contained therein constitute legal conclusions to which no response is required. To the
                                                                                    21 extent a response is required, Defendants deny the allegations in Paragraph 24.
                                                                                    22                                 GENERAL ALLEGATIONS

                                                                                    23          25.    Defendants deny the allegations contained in Paragraph 25 of the

                                                                                    24 Complaint.
                                                                                    25          26.    Defendants deny the allegations contained in Paragraph 26 of the

                                                                                    26 Complaint.
                                                                                    27          27.    Defendants deny the allegations contained in Paragraph 27 of the

                                                                                    28 Complaint.

                                                                                                                                         4
                                                                                               28.    Defendants deny the allegations contained in Paragraph 28 of the
                                                                                     1
                                                                                         Complaint.
                                                                                     2
                                                                                               29.    Defendants deny the allegations contained in Paragraph 29 of the
                                                                                     3
                                                                                         Complaint.
                                                                                     4
                                                                                               30.    Defendants deny the allegations contained in Paragraph 30 of the
                                                                                     5
                                                                                         Complaint.
                                                                                     6
                                                                                               31.    Defendants deny the allegations contained in Paragraph 31 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                               32.    Defendants deny the allegations contained in Paragraph 32 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                               33.    Defendants deny the allegations contained in Paragraph 33 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                               34.    Defendants deny the allegations contained in Paragraph 34 of the
                                                                                    13
                                                                                         Complaint.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                               35.    Defendants deny the allegations contained in Paragraph 35 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      36.       Defendants deny the allegations contained in Paragraph 36 of the

                                                                                    18 Complaint.
                                                                                    19      37.       Defendants deny the allegations contained in Paragraph 37 of the

                                                                                    20 Complaint.
                                                                                    21      38.       Defendants deny the allegations contained in Paragraph 38 of the

                                                                                    22 Complaint.
                                                                                    23      39.       Defendants deny the allegations contained in Paragraph 39 of the

                                                                                    24 Complaint.
                                                                                    25         40.    Defendants deny the allegations contained in Paragraph 40 of the

                                                                                    26 Complaint.
                                                                                    27         41.    Defendants deny the allegations contained in Paragraph 41 of the

                                                                                    28 Complaint.

                                                                                                                               5
                                                                                               42.      Defendants deny the allegations contained in Paragraph 42 of the
                                                                                     1
                                                                                         Complaint.
                                                                                     2
                                                                                         Charging Party Ann Pogue
                                                                                     3
                                                                                               43.      Answering Paragraph 43 of the Complaint, Defendants admit only that
                                                                                     4
                                                                                         Charging Party Pogue was hired by Corizon, LLC and worked in Phoenix, Arizona.
                                                                                     5
                                                                                         Defendants deny all remaining allegations contained in Paragraph 43.
                                                                                     6
                                                                                               44.      Answering Paragraph 44 of the Complaint, Defendants admit only that
                                                                                     7
                                                                                         Charging Party Pogue was a Mental Health Technician for Corizon, LLC. Defendants
                                                                                     8
                                                                                         deny all remaining allegations in Paragraph 44.
                                                                                     9
                                                                                               45.      Answering Paragraph 45 of the Complaint, Defendants state that the
                                                                                    10
                                                                                         allegations contained therein constitute legal conclusions to which no response is
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         required.    To the extent a response is required, Defendants deny the allegations in
                                                                                    12
                                                                                         Paragraph 45.
                                                                                    13
                                                                                               46.      Answering Paragraph 46 of the Complaint, Defendants lack sufficient
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         knowledge or information to admit or deny the truth of the allegations contained in
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Paragraph 46 of the Complaint and, therefore, deny the same.
                                                                                    17       47.    Answering Paragraph 47 of the Complaint, Defendants state that the

                                                                                    18 allegations contained therein constitute legal conclusions to which no response is
                                                                                    19 required. To the extent a response is required, Defendants deny the allegations in
                                                                                    20 Paragraph 47.
                                                                                    21       48.    Defendants deny the allegations contained in Paragraph 48 of the

                                                                                    22 Complaint.
                                                                                    23      49.         Defendants deny the allegations contained in Paragraph 49 of the

                                                                                    24 Complaint.
                                                                                    25         50.      Defendants deny the allegations contained in Paragraph 50 of the

                                                                                    26 Complaint.
                                                                                    27         51.      Defendants deny the allegations contained in Paragraph 51 of the

                                                                                    28 Complaint.

                                                                                                                                     6
                                                                                               52.    Defendants deny the allegations contained in Paragraph 52 of the
                                                                                     1
                                                                                         Complaint.
                                                                                     2
                                                                                               53.    Answering Paragraph 53 of the Complaint, Defendants state that the
                                                                                     3
                                                                                         allegations contained therein constitute legal conclusions to which no response is
                                                                                     4
                                                                                         required. To the extent a response is required, Defendants deny the allegations contained
                                                                                     5
                                                                                         in Paragraph 53.
                                                                                     6
                                                                                               54.    Defendants deny the allegations contained in Paragraph 54 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                               55.    Answering Paragraph 55 of the Complaint, Defendants lack sufficient
                                                                                     9
                                                                                         knowledge or information to admit or deny the truth of the remaining allegations
                                                                                    10
                                                                                         contained in Paragraph 55 and, therefore, deny the same.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               56.    Answering Paragraph 56 of the Complaint, Defendants lack sufficient
                                                                                    12
                                                                                         knowledge or information to admit or deny the truth of the allegations contained in
                                                                                    13
                                                                                         Paragraph 56 and, therefore, deny the same.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                               57.    Defendants deny the allegations contained in Paragraph 57 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      58.       Defendants deny the allegations contained in Paragraph 58 of the

                                                                                    18 Complaint.
                                                                                    19      59.       Defendants deny the allegations contained in Paragraph 59 of the

                                                                                    20 Complaint.
                                                                                    21      60.       Defendants deny the allegations contained in Paragraph 60 of the

                                                                                    22 Complaint.
                                                                                    23      61.       Defendants deny the truth of the allegations contained in Paragraph 61 of

                                                                                    24 the Complaint.
                                                                                    25         62.    Answering Paragraph 62 of the Complaint, Defendants lack sufficient

                                                                                    26 knowledge or information to admit or deny the truth of the allegations contained in
                                                                                    27 Paragraph 62 and, therefore, deny the same.
                                                                                    28         63.    Defendants deny the allegations contained in Paragraph 63 of the

                                                                                                                                       7
                                                                                         Complaint.
                                                                                     1
                                                                                               64.    Answering Paragraph 64 of the Complaint, Defendants admit only that,
                                                                                     2
                                                                                         upon information and belief, during certain relevant times, Charging Party Pogue worked
                                                                                     3
                                                                                         an 8:00 a.m. to 5:00 p.m. shift. Defendants deny all remaining allegation contained in
                                                                                     4
                                                                                         Paragraph 64.
                                                                                     5
                                                                                               65.    Answering Paragraph 65 of the Complaint, Defendants lack sufficient
                                                                                     6
                                                                                         knowledge or information to admit or deny the truth of the allegations contained in
                                                                                     7
                                                                                         Paragraph 65 and, therefore, deny the same.
                                                                                     8
                                                                                               66.    Defendants deny the allegations contained in Paragraph 66 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                               67.    Defendants deny the allegations contained in Paragraph 67 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                               68.    Defendants deny the allegations contained in Paragraph 68 of the
                                                                                    13
                                                                                         Complaint.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                               69.    Defendants deny the allegations contained in Paragraph 69 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      70.       Answering Paragraph 70 of the Complaint, Defendants lack sufficient

                                                                                    18 knowledge or information to admit or deny the allegations contained in Paragraph 70 and,
                                                                                    19 therefore, deny the same.
                                                                                    20         71.    Defendants deny the allegations contained in Paragraph 71 of the

                                                                                    21 Complaint.
                                                                                    22      72.       Defendants deny the allegations contained in Paragraph 72 of the

                                                                                    23 Complaint.
                                                                                    24      73.       Defendants deny the allegations contained in Paragraph 73 of the

                                                                                    25 Complaint.
                                                                                    26         74.    Defendants deny the allegations contained in Paragraph 74 of the

                                                                                    27 Complaint.
                                                                                    28         75.    Defendants deny the allegations contained in Paragraph 75 of the

                                                                                                                                       8
                                                                                         Complaint.
                                                                                     1
                                                                                               76.    Answering Paragraph 76 of the Complaint, Defendants admit only that
                                                                                     2
                                                                                         Charging Party Pogue made a request for a continuous leave of absence in December
                                                                                     3
                                                                                         2014. Defendants deny all remaining allegations contained in Paragraph 76.
                                                                                     4
                                                                                               77.    Answering Paragraph 77 of the Complaint, Defendants admit only that
                                                                                     5
                                                                                         Charging Party Pogue was granted continuous FMLA leave in December 2014.
                                                                                     6
                                                                                         Defendants deny all remaining allegations contained in Paragraph 77.
                                                                                     7
                                                                                               78.    Answering Paragraph 78 of the Complaint, Defendants admit only that
                                                                                     8
                                                                                         Charging Party Pogue submitted documentation request an extension of her continuous
                                                                                     9
                                                                                         leave through at least August 15, 2015.        Defendants deny all remaining allegation
                                                                                    10
                                                                                         contained in Paragraph 78.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               79.    Answering Paragraph 79 of the Complaint, Defendants state that the
                                                                                    12
                                                                                         documents referenced therein speaks for itself and denies any inaccurate or inconsistent
                                                                                    13
                                                                                         characterization of the same.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                               80.    Defendants deny the allegations contained in Paragraph 80 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      81.       Defendants deny the allegations contained in Paragraph 81 of the

                                                                                    18 Complaint.
                                                                                    19      82.       Defendants deny the allegations contained in Paragraph 82 of the

                                                                                    20 Complaint.
                                                                                    21      83.       Defendants deny the allegations contained in Paragraph 83 of the

                                                                                    22 Complaint.
                                                                                    23      84.       Defendants deny the allegations contained in Paragraph 84 of the

                                                                                    24 Complaint.
                                                                                    25         85.    Defendants admit the truth of the allegations contained in Paragraph 85 of

                                                                                    26 the Complaint.
                                                                                    27         86.    Defendants deny the allegations contained in Paragraph 86 of the

                                                                                    28 Complaint.

                                                                                                                                    9
                                                                                         Charging Party Elizabeth McCrehin
                                                                                     1
                                                                                               87.     Answering Paragraph 87 of the Complaint, Defendants admit only that,
                                                                                     2
                                                                                         upon information and belief, Charging Party McCrehin was employed by Corizon, LLC’s
                                                                                     3
                                                                                         two predecessors in Florence, Arizona.        Defendants deny all remaining allegations
                                                                                     4
                                                                                         contained in Paragraph 87.
                                                                                     5
                                                                                               88.     Upon information and belief, Defendants admit the truth of the allegations
                                                                                     6
                                                                                         contained in Paragraph 88 of the Complaint.
                                                                                     7
                                                                                               89.     Upon information and belief, Defendants admit the truth of the allegations
                                                                                     8
                                                                                         contained in Paragraph 89 of the Complaint.
                                                                                     9
                                                                                               90.     Answering Paragraph 90 of the Complaint, Defendants admit only that
                                                                                    10
                                                                                         Charging Party McCrehin was a Nursing Supervisor for Corizon, LLC when it took over
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         operations at the Florence facility in March 2013.       Defendants deny all remaining
                                                                                    12
                                                                                         allegations contained in Paragraph 90.
                                                                                    13
                                                                                               91.     Answering Paragraph 91 of the Complaint, Defendants lack sufficient
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         knowledge or information to admit or deny the truth of the allegations contained in
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Paragraph 91 and, therefore, deny the same.
                                                                                    17       92.    Answering Paragraph 92 of the Complaint, Defendants lack sufficient

                                                                                    18 knowledge or information to admit or deny the truth of the allegations contained in
                                                                                    19 Paragraph 92 and, therefore, deny the same.
                                                                                    20         93.     Answering Paragraph 93 of the Complaint, Defendants state that the

                                                                                    21 allegations contained therein constitute legal conclusions to which no response is
                                                                                    22 required. To the extent a response is required, Defendants deny the allegations contained
                                                                                    23 in Paragraph 93.
                                                                                    24        94.   Defendants deny the allegations contained in Paragraph 94 of the

                                                                                    25 Complaint.
                                                                                    26         95.     Answering Paragraph 95 of the Complaint, Defendants state that the

                                                                                    27 allegations contained therein constitute legal conclusions to which no response is
                                                                                    28 required.     To the extent a response is required, Defendants deny the allegations in

                                                                                                                                    10
                                                                                         Paragraph 95.
                                                                                     1
                                                                                                 96.    Defendants deny the allegations contained in Paragraph 96 of the
                                                                                     2
                                                                                         Complaint.
                                                                                     3
                                                                                                 97.    Answering Paragraph 97 of the Complaints, Defendants admit only that
                                                                                     4
                                                                                         Charging Party McCrehin notified Robert Parkinson that she needed time off to have
                                                                                     5
                                                                                         bunion surgery. Defendants deny all remaining allegations contained in Paragraph 97.
                                                                                     6
                                                                                                 98.    Answering Paragraph 98 of the Complaint, Defendants admit only that
                                                                                     7
                                                                                         Charging Party McCrehin submitted three documents regarding her request for leave.
                                                                                     8
                                                                                         Defendants further state that the documents referenced in Paragraph 98 speak for
                                                                                     9
                                                                                         themselves and Defendants deny any inaccurate or inconsistent characterization of the
                                                                                    10
                                                                                         same.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                 99.    Answering Paragraph 99 of the Complaint, Defendants admit only that
                                                                                    12
                                                                                         Corizon, LLC was on notice of Ms. McCrehin’s scheduled surgery and subsequent
                                                                                    13
                                                                                         recovery period. Defendants deny all remaining allegations contained in Paragraph 99.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                                 100.   Defendants deny the allegations contained in Paragraph 100 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      101.        Answering Paragraph 101 of the Complaint, Defendants admit only that on

                                                                                    18 or about July 11, 2013, Charging Party McCrehin was notified that she was not eligible
                                                                                    19 for FMLA leave, but that she was eligible for other medical leave. Defendants deny all
                                                                                    20 remaining allegations contained in Paragraph 101.
                                                                                    21       102. Answering Paragraph 102 of the Complaint, Defendants state that the

                                                                                    22 document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                    23 inconsistent characterization of the same.
                                                                                    24           103.   Answering Paragraph 103 of the Complaint, Defendants state that the

                                                                                    25 document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                    26 inconsistent characterization of the same.
                                                                                    27           104.   Answering Paragraph 104 of the Complaint, Defendants lack sufficient

                                                                                    28 information or knowledge to admit or deny the truth of the allegations contained in

                                                                                                                                    11
                                                                                         Paragraph 104 and, therefore, deny the same.
                                                                                     1
                                                                                                105.   Answering Paragraph 105 of the Complaint, Defendants state that the
                                                                                     2
                                                                                         document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                     3
                                                                                         inconsistent characterization of the same.
                                                                                     4
                                                                                                106.   Answering Paragraph 106 of the Complaint, Defendants admit only that
                                                                                     5
                                                                                         Charging Party McCrehin submitted a Certification of Healthcare provider that was dated
                                                                                     6
                                                                                         August 5, 2013. Defendants deny all remaining allegations contained in Paragraph 106.
                                                                                     7
                                                                                                107.   Answering Paragraph 107 of the Complaint, Defendants state that the
                                                                                     8
                                                                                         document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                     9
                                                                                         inconsistent characterization of the same.
                                                                                    10
                                                                                                108.   Answering Paragraph 108 of the Complaint, Defendants admit only that
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Charging Party McCrehin’s leave of absence was not extended. Defendants deny all
                                                                                    12
                                                                                         remaining allegations contained in Paragraph 108.
                                                                                    13
                                                                                                109.   Answering Paragraph 109 of the Complaint, Defendants admit only that
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         Charging Party McCrehin’s leave of absence was not extended. Defendants deny all
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 remaining allegations contained in Paragraph 109.
                                                                                    17       110. Answering Paragraph 110 of the Complaint, Defendants state that the

                                                                                    18 document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                    19 inconsistent characterization of the same.
                                                                                    20          111.   Answering Paragraph 111 of the Complaint, Defendants state that the

                                                                                    21 document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                    22 inconsistent characterization of the same.
                                                                                    23          112.   Answering Paragraph 112 of the Complaint, Defendants state that the

                                                                                    24 document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                    25 inconsistent characterization of the same.
                                                                                    26          113.   Answering Paragraph 113 of the Complaint, Defendants state that the

                                                                                    27 document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                    28 inconsistent characterization of the same.

                                                                                                                                      12
                                                                                                114.     Answering Paragraph 114 of the Complaint, Defendants state that the
                                                                                     1
                                                                                         document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                     2
                                                                                         inconsistent characterization of the same.
                                                                                     3
                                                                                                115.     Defendants deny the allegations contained in Paragraph 115 of the
                                                                                     4
                                                                                         Complaint.
                                                                                     5
                                                                                                116.     Defendants deny the allegations contained in Paragraph 116 of the
                                                                                     6
                                                                                         Complaint.
                                                                                     7
                                                                                         Charging Party Nicole Moore
                                                                                     8
                                                                                                117.     Answering Paragraph 117 of the Complaint, Defendants admit only that
                                                                                     9
                                                                                         Charging Party Moore was hired by Corizon, LLC as a Registered Nurse and worked in a
                                                                                    10
                                                                                         facility located in Goodyear, Arizona.       Defendants deny all remaining allegations
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         contained in Paragraph 117.
                                                                                    12
                                                                                                118.     Answering Paragraph 118 of the Complaint, Defendants lack sufficient
                                                                                    13
                                                                                         knowledge or information to admit or deny the truth of the allegations contained in
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         Paragraph 118 and, therefore, deny the same.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16          119.     Answering Paragraph 119 of the Complaint, Defendants lack sufficient

                                                                                    17 knowledge or information to admit or deny the truth of the allegations contained in
                                                                                    18 Paragraph 119 and, therefore, deny the same.
                                                                                    19          120.     Answering Paragraph 120 of the Complaint, Defendants state that the

                                                                                    20 allegations contained therein constitute legal conclusions to which no response is
                                                                                    21 required. To the extent a response is required, Defendants deny the allegations in
                                                                                    22 Paragraph 120.
                                                                                    23       121. Defendants deny the allegations contained in Paragraph 121 of the

                                                                                    24 Complaint.
                                                                                    25          122.     Answering Paragraph 122 of the Complaint, Defendants state that the

                                                                                    26 allegations contained therein constitute legal conclusions to which no response is
                                                                                    27 required.       To the extent a response is required, Defendants deny the allegations in

                                                                                    28 Paragraph 122.

                                                                                                                                      13
                                                                                               123.   Defendants deny the allegations contained in Paragraph 123 of the
                                                                                     1
                                                                                         Complaint.
                                                                                     2
                                                                                               124.   Defendants deny the allegations contained in Paragraph 124 of the
                                                                                     3
                                                                                         Complaint.
                                                                                     4
                                                                                               125.   Defendants deny the allegations contained in Paragraph 125 of the
                                                                                     5
                                                                                         Complaint.
                                                                                     6
                                                                                               126.   Defendants deny the allegations contained in Paragraph 126 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                               127.   Defendants deny the allegations contained in Paragraph 127 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                               128.   Defendants deny the allegations contained in Paragraph 128 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                               129.   Defendants deny the allegations contained in Paragraph 129 of the
                                                                                    13
                                                                                         Complaint.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                               130.   Defendants deny the allegations contained in Paragraph 130 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      131.      Defendants deny the allegations contained in Paragraph 131 of the

                                                                                    18 Complaint.
                                                                                    19      132.      Defendants deny the allegations contained in Paragraph 132 of the

                                                                                    20 Complaint.
                                                                                    21      133.      Defendants deny the allegations contained in Paragraph 133 of the

                                                                                    22 Complaint.
                                                                                    23      134.      Answering Paragraph 134 of the Complaint, Defendants lack sufficient

                                                                                    24 information or knowledge to admit or deny the truth of the allegations contained in
                                                                                    25 Paragraph 134 and, therefore, deny the same.
                                                                                    26         135.   Answering Paragraph 135 of the Complaint, Defendants admit only that

                                                                                    27 Charging Party Moore was issued time and attendance points pursuant applicable time
                                                                                    28 and attendance policies.    Defendants deny all remaining allegations contained in

                                                                                                                                 14
                                                                                         Paragraph 135.
                                                                                     1
                                                                                               136.   Defendants deny the allegations contained in Paragraph 136 of the
                                                                                     2
                                                                                         Complaint.
                                                                                     3
                                                                                               137.   Defendants deny the allegations contained in Paragraph 137 of the
                                                                                     4
                                                                                         Complaint.
                                                                                     5
                                                                                               138.   Defendants deny the allegations contained in Paragraph 138 of the
                                                                                     6
                                                                                         Complaint.
                                                                                     7
                                                                                               139.   Defendants deny the allegations contained in Paragraph 139 of the
                                                                                     8
                                                                                         Complaint.
                                                                                     9
                                                                                               140.   Defendants deny the allegations contained in Paragraph 140 of the
                                                                                    10
                                                                                         Complaint.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               141.   Defendants deny the allegations contained in Paragraph 141 of the
                                                                                    12
                                                                                         Complaint.
                                                                                    13
                                                                                               142.   Defendants deny the allegations contained in Paragraph 142 of the
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         Complaint.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16         143.   Defendants deny the allegations contained in Paragraph 143 of the

                                                                                    17 Complaint.
                                                                                    18      144.      Defendants deny the allegations contained in Paragraph 144 of the

                                                                                    19 Complaint.
                                                                                    20      145.      Defendants deny the allegations contained in Paragraph 145 of the

                                                                                    21 Complaint.
                                                                                    22      146.      Defendants deny the allegations contained in Paragraph 146 of the

                                                                                    23 Complaint.
                                                                                    24      147.      Defendants deny the allegations contained in Paragraph 147 of the

                                                                                    25 Complaint.
                                                                                    26         148.   Defendants deny the allegations contained in Paragraph 148 of the

                                                                                    27 Complaint.
                                                                                    28         149.   Defendants deny the allegations contained in Paragraph 149 of the

                                                                                                                               15
                                                                                         Complaint.
                                                                                     1
                                                                                               150.     Defendants deny the allegations contained in Paragraph 150 of the
                                                                                     2
                                                                                         Complaint.
                                                                                     3
                                                                                               151.     Defendants deny the allegations contained in Paragraph 151 of the
                                                                                     4
                                                                                         Complaint.
                                                                                     5
                                                                                               152.     Defendants deny the allegations contained in Paragraph 152 of the
                                                                                     6
                                                                                         Complaint.
                                                                                     7
                                                                                         Charging Party Linda Magnelli
                                                                                     8
                                                                                               153.     Answering Paragraph 153 of the Complaint, Defendants admit only that
                                                                                     9
                                                                                         Corizon, LLC took over operations of the Florence, Arizona facility in March 2013 and,
                                                                                    10
                                                                                         upon information and belief, that Charging Party Magnelli was employed by another
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         entity unrelated to Corizon, LLC at that facility.    Defendants deny all remaining
                                                                                    12
                                                                                         allegations contained in Paragraph 153.
                                                                                    13
                                                                                               154.     Answering Paragraph 154 of the Complaint, Defendants admit only that
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         Charging Party Magnelli was employed by Corizon, LLC as a Psychology Associate or
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Counselor. Defendants deny all remaining allegations contained in Paragraph 154.
                                                                                    17       155. Answering Paragraph 155 of the Complaint, Defendants lack sufficient

                                                                                    18 knowledge or information to admit or deny the truth of the allegations contained in
                                                                                    19 Paragraph 155 and, therefore, deny the same.
                                                                                    20         156.     Answering Paragraph 156 of the Complaint, Defendants state that the

                                                                                    21 allegations contained therein constitute legal conclusions to which no response is
                                                                                    22 required. To the extent a response is required, Defendants deny the allegations in
                                                                                    23 Paragraph 156.
                                                                                    24       157. Defendants deny the allegations contained in Paragraph 157 of the

                                                                                    25 Complaint.
                                                                                    26         158.     Answering Paragraph 158 of the Complaint, Defendants state that the

                                                                                    27 allegations contained therein constitute legal conclusions to which no response is
                                                                                    28 required.      To the extent a response is required, Defendants deny the allegations in

                                                                                                                                   16
                                                                                         Paragraph 158.
                                                                                     1
                                                                                               159.   Defendants deny the allegations contained in Paragraph 159 of the
                                                                                     2
                                                                                         Complaint.
                                                                                     3
                                                                                               160.   Answering Paragraph 160 of the Complaint, Defendants lack sufficient
                                                                                     4
                                                                                         information and knowledge to admit or deny the truth of the allegations contained in
                                                                                     5
                                                                                         Paragraph 160 and, therefore, deny the same.
                                                                                     6
                                                                                               161.   Answering Paragraph 161 of the Complaint, Defendants lack sufficient
                                                                                     7
                                                                                         information and knowledge to admit or deny the truth of the allegations contained in
                                                                                     8
                                                                                         Paragraph 161 and, therefore, deny the same.
                                                                                     9
                                                                                               162.   Defendants deny the allegations contained in Paragraph 162 of the
                                                                                    10
                                                                                         Complaint.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               163.   Defendants deny the allegations contained in Paragraph 163 of the
                                                                                    12
                                                                                         Complaint.
                                                                                    13
                                                                                               164.   Defendants deny the allegations contained in Paragraph 164 of the
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         Complaint.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16         165.   Defendants deny the allegations contained in Paragraph 165 of the

                                                                                    17 Complaint.
                                                                                    18      166.      Answering Paragraph 166 of the Complaints, Defendants lack sufficient

                                                                                    19 knowledge or information to admit or deny the truth of the allegation contained in
                                                                                    20 Paragraph 166 and, therefore, deny the same.
                                                                                    21         167.   Answering Paragraph 167 of the Complaint, Defendants lack sufficient

                                                                                    22 information and knowledge to admit or deny the truth of the allegations contained in
                                                                                    23 Paragraph 167 and, therefore, deny the same.
                                                                                    24         168.   Answering Paragraph 168 of the Complaint, Defendants lack sufficient

                                                                                    25 information and knowledge to admit or deny the truth of the allegations contained in
                                                                                    26 Paragraph 168 and, therefore, deny the same.
                                                                                    27         169.   Defendants deny the allegations contained in Paragraph 169 of the

                                                                                    28 Complaint.

                                                                                                                                   17
                                                                                               170.   Defendants deny the allegations contained in Paragraph 170 of the
                                                                                     1
                                                                                         Complaint.
                                                                                     2
                                                                                               171.   Defendants deny the allegations contained in Paragraph 171 of the
                                                                                     3
                                                                                         Complaint.
                                                                                     4
                                                                                               172.   Defendants deny the allegations contained in Paragraph 172 of the
                                                                                     5
                                                                                         Complaint.
                                                                                     6
                                                                                               173.   Defendants deny the allegations contained in Paragraph 173 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                               174.   Defendants deny the allegations contained in Paragraph 174 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                               175.   Defendants deny the allegations contained in Paragraph 175 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                               176.   Defendants deny the allegations contained in Paragraph 176 of the
                                                                                    13
                                                                                         Complaint.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                               177.   Defendants deny the allegations contained in Paragraph 177 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      178.      Defendants deny the allegations contained in Paragraph 178 of the

                                                                                    18 Complaint.
                                                                                    19      179.      Defendants deny the allegations contained in Paragraph 179 of the

                                                                                    20 Complaint.
                                                                                    21      180.      Defendants deny the allegations contained in Paragraph 180 of the

                                                                                    22 Complaint.
                                                                                    23      181.      Defendants deny the allegations contained in Paragraph 181 of the

                                                                                    24 Complaint.
                                                                                    25         182.   Answering Paragraph 182 of the Complaint, Defendants lack sufficient

                                                                                    26 information or knowledge to admit or deny the truth of the allegations contained in
                                                                                    27 Paragraph 182 and, therefore, deny the same.
                                                                                    28         183.   Defendants deny the allegations contained in Paragraph 183 of the

                                                                                                                                 18
                                                                                         Complaint.
                                                                                     1
                                                                                               184.   Defendants deny the allegations contained in Paragraph 184 of the
                                                                                     2
                                                                                         Complaint.
                                                                                     3
                                                                                               185.   Defendants deny the allegations contained in Paragraph 185 of the
                                                                                     4
                                                                                         Complaint.
                                                                                     5
                                                                                               186.   Defendants deny the allegations contained in Paragraph 186 of the
                                                                                     6
                                                                                         Complaint.
                                                                                     7
                                                                                               187.   Defendants deny the allegations contained in Paragraph 187 of the
                                                                                     8
                                                                                         Complaint.
                                                                                     9
                                                                                               188.   Defendants deny the allegations contained in Paragraph 188 of the
                                                                                    10
                                                                                         Complaint.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               189.   Defendants deny the allegations contained in Paragraph 189 of the
                                                                                    12
                                                                                         Complaint.
                                                                                    13
                                                                                               190.   Defendants deny the allegations contained in Paragraph 190 of the
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         Complaint.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16         191.   Answering Paragraph 191 of the Complaint, Defendants lack sufficient

                                                                                    17 knowledge or information to admit or deny the truth of the allegations contained in
                                                                                    18 Paragraph 191 and, therefore, deny the same.
                                                                                    19         192.   Defendants deny the allegations contained in Paragraph 192 of the

                                                                                    20 Complaint.
                                                                                    21      193.      Answering Paragraph 193 of the Complaint, Defendants admit only that

                                                                                    22 Charging Party Magnelli’s request for leave was approved.         Defendants deny all

                                                                                    23 remaining allegations contained in Paragraph 193.
                                                                                    24         194.   Answering Paragraph 194 of the Complaint, Defendants admit only that

                                                                                    25 Charging Party Magnelli was not eligible for FMLA leave but was eligible for other
                                                                                    26 leave. Defendants deny all remaining allegations contained in Paragraph 194.
                                                                                    27         195.   Defendants deny the allegations contained in Paragraph 195 of the

                                                                                    28 Complaint.

                                                                                                                                  19
                                                                                                196.   Answering Paragraph 196 of the Complaint, Defendants state that the
                                                                                     1
                                                                                         document referred to therein speaks for itself and Defendants deny any inaccurate or
                                                                                     2
                                                                                         inconsistent characterization of the same.
                                                                                     3
                                                                                                197.   Answering Paragraph 197 of the Complaint, Defendants state that, to the
                                                                                     4
                                                                                         extent these allegations refer to documents, that these documents speaks for themselves
                                                                                     5
                                                                                         and Defendants deny any inaccurate or inconsistent characterization of the same. To the
                                                                                     6
                                                                                         extent the allegations in Paragraph 197 do not refer to documents, Defendants deny the
                                                                                     7
                                                                                         allegations contained in Paragraph 197.
                                                                                     8
                                                                                                198.   Answering Paragraph 198 of the Complaint, Defendants state that, to the
                                                                                     9
                                                                                         extent these allegations refer to documents, that these documents speaks for themselves
                                                                                    10
                                                                                         and Defendants deny any inaccurate or inconsistent characterization of the same. To the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         extent the allegations in Paragraph 198 do not refer to documents, Defendants deny the
                                                                                    12
                                                                                         allegations contained in Paragraph 198.
                                                                                    13
                                                                                                199.   Answering Paragraph 99 of the Complaint, Defendants admit only that, on
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         or about December 17, 2013, Charging Party Magnelli indicated that she was not sure she
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 would be able to return to work on December 23, 2013 and asked for extended leave.
                                                                                    17 Defendants deny all remaining allegations contained in Paragraph 199.
                                                                                    18          200.   Answering Paragraph 200 of the Complaint, Defendants admit only that, on

                                                                                    19 or about December 18, 2013, Charging Party Magnelli indicated that she planned to
                                                                                    20 return to work on December 23, 2013. Defendants deny all remaining allegations
                                                                                    21 contained in Paragraph 200.
                                                                                    22        201. Answering Paragraph 201 of the Complaint, Defendants admit only that on

                                                                                    23 or about December 19, 2013, Charging Party submitted a Return to Work Restrictions
                                                                                    24 Worksheet. Defendants further state that the document referenced in Paragraph 201
                                                                                    25 speaks for itself and Defendants deny any inaccurate or inconsistent characterization of
                                                                                    26 the same.
                                                                                    27          202.   Answering Paragraph 202 of the Complaint, Defendants state the document

                                                                                    28 referenced therein speaks for itself and Defendants deny any inaccurate or inconsistent

                                                                                                                                      20
                                                                                         characterization of the same.
                                                                                     1
                                                                                                203.   Answering Paragraph 203 of the Complaint, Defendants state the document
                                                                                     2
                                                                                         referenced therein speaks for itself and Defendants deny any inaccurate or inconsistent
                                                                                     3
                                                                                         characterization of the same.
                                                                                     4
                                                                                                204.   Answering Paragraph 204 of the Complaint, Defendants state that the
                                                                                     5
                                                                                         document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                     6
                                                                                         inconsistent characterization of the same.
                                                                                     7
                                                                                                205.   Answering Paragraph 205 of the Complaint, Defendants admit only that
                                                                                     8
                                                                                         Charging Party Magnelli’s medical leave of absence would be exhausted on or about
                                                                                     9
                                                                                         December 22, 2013. Defendants deny all remaining allegations contained in Paragraph
                                                                                    10
                                                                                         205.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                206.   Answering Paragraph 206 of the Complaint, Defendants state the document
                                                                                    12
                                                                                         referenced therein speaks for itself and Defendants deny any inaccurate or inconsistent
                                                                                    13
                                                                                         characterization of the same.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                                207.   Answering Paragraph 207 of the Complaint, Defendants state the document
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 referenced therein speaks for itself and Defendants deny any inaccurate or inconsistent
                                                                                    17 characterization of the same.
                                                                                    18          208.   Defendants deny the allegations contained in Paragraph 208 of the

                                                                                    19 Complaint.
                                                                                    20 Charging Party Barbara McCormick
                                                                                    21          209.   Answering Paragraph 209 of the Complaint, Defendants admit only that

                                                                                    22 Corizon Health, Inc. hired Charging Party McCormick as a Licensed Practical Nurse to
                                                                                    23 work in a facility located in Kuna, Idaho in August 2014. Defendants deny all remaining
                                                                                    24 allegations contained in Paragraph 209.
                                                                                    25          210.   Answering Paragraph 210 of the Complaint, Defendants lack sufficient

                                                                                    26 knowledge or information to admit or deny the truth of the allegations contained in
                                                                                    27 Paragraph 210 and, therefore, deny the same.
                                                                                    28          211.   Answering Paragraph 211 of the Complaint, Defendants state that the

                                                                                                                                      21
                                                                                         allegations contained therein constitute legal conclusions to which no response is
                                                                                     1
                                                                                         required.    To the extent a response is required, Defendants deny the allegations in
                                                                                     2
                                                                                         Paragraph 211.
                                                                                     3
                                                                                               212.     Defendants deny the allegations contained in Paragraph 212 of the
                                                                                     4
                                                                                         Complaint.
                                                                                     5
                                                                                               213.     Answering Paragraph 213 of the Complaint, Defendants state that the
                                                                                     6
                                                                                         allegations contained therein constitute legal conclusions to which no response is
                                                                                     7
                                                                                         required.    To the extent a response is required, Defendants deny the allegations in
                                                                                     8
                                                                                         Paragraph 213.
                                                                                     9
                                                                                               214.     Defendants deny the allegations contained in Paragraph 214 of the
                                                                                    10
                                                                                         Complaint.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               215.     Answering Paragraph 215 of the Complaint, Defendants admit only that in
                                                                                    12
                                                                                         or around January 2015, Charging Party McCormick notified her supervisor that she
                                                                                    13
                                                                                         planned on having back surgery in February 2015 and would need time off related to the
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         surgery and recovery. Defendants deny all remaining allegations contained in Paragraph
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 215.
                                                                                    17         216.     Defendants deny the allegations contained in Paragraph 216 of the

                                                                                    18 Complaint.
                                                                                    19      217.        Answering Paragraph 217 of the Complaint, Defendants admit only that

                                                                                    20 Charging Party McCormick was not eligible for FMLA leave. Defendants deny all
                                                                                    21 remaining allegations in Paragraph 217.
                                                                                    22         218.     Defendants admit the truth of the allegations contained in Paragraph 218 of

                                                                                    23 the Complaint.
                                                                                    24       219. Answering Paragraph 219 of the Complaint, Defendants admit only that

                                                                                    25 Plaintiff was provided a leave of absence. Defendants deny all remaining allegations
                                                                                    26 contained in Paragraph 219.
                                                                                    27         220.     Answering Paragraph 220 of the Complaint, Defendants admit only that on

                                                                                    28 or about March 19, 2015, Charging Party McCormick submitted a Return to Work

                                                                                                                                     22
                                                                                         Restrictions Document regarding her return to work.        Defendants further state that the
                                                                                     1
                                                                                         document referenced in Paragraph 220 speaks for itself and Defendants deny any
                                                                                     2
                                                                                         inaccurate or inconsistent characterization of the same.
                                                                                     3
                                                                                                221.   Answering Paragraph 221 of the Complaint, Defendants state that the
                                                                                     4
                                                                                         document referenced therein speaks for itself and Defendants deny any inaccurate or
                                                                                     5
                                                                                         inconsistent characterization of the same.
                                                                                     6
                                                                                                222.   Answering Paragraph 222 of the Complaint, Defendants state that the
                                                                                     7
                                                                                         document referenced therein speaks for itself and denies any inaccurate or inconsistent
                                                                                     8
                                                                                         characterization of the same.
                                                                                     9
                                                                                                223.   Answering Paragraph 223 of the Complaint, Defendants state that the
                                                                                    10
                                                                                         document referenced therein speaks for itself and denies any inaccurate or inconsistent
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         characterization of the same.
                                                                                    12
                                                                                                224.   Answering Paragraph 224 of the Complaint, Defendants state that the
                                                                                    13
                                                                                         document referenced therein speaks for itself and denies any inaccurate or inconsistent
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         characterization of the same.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16          225.   Defendants deny the allegations contained in Paragraph 225.

                                                                                    17          226.   Answering Paragraph 226 of the Complaint, Defendants admit only that

                                                                                    18 Charging Party McCormick’s termination was reversed/rescinded and that she was
                                                                                    19 permitted to take additional leave time. Defendants deny all remaining allegations
                                                                                    20 contained in Paragraph 226.
                                                                                    21        227. Answering Paragraph 227 of the Complaint, Defendants state that the

                                                                                    22 document referenced therein speaks for itself and deny any inaccurate or inconsistent
                                                                                    23 characterization of the same.
                                                                                    24          228.   Answering Paragraph 228 of the Complaint, Defendants state that the

                                                                                    25 document referenced therein speaks for itself and denies any inaccurate or inconsistent
                                                                                    26 characterization of the same.
                                                                                    27          229.   Answering Paragraph 229 of the Complaint, Defendants state that the

                                                                                    28 document referenced therein speaks for itself and denies any inaccurate or inconsistent

                                                                                                                                      23
                                                                                         characterization of the same.
                                                                                     1
                                                                                                230.   Defendants deny the allegations contained in Paragraph 230 of the
                                                                                     2
                                                                                         Complaint.
                                                                                     3
                                                                                                                         FIRST CLAIM FOR RELIEF
                                                                                     4
                                                                                                             Failure to Provide Reasonable Accommodation
                                                                                     5
                                                                                                                    42 U.S.C. §§ 12112(a) and (b)(5)(A)
                                                                                     6
                                                                                                231.   Answering Paragraph 231 of the Complaint, Defendants incorporate herein
                                                                                     7
                                                                                         by this reference all admissions, denials and affirmative allegations set forth elsewhere in
                                                                                     8
                                                                                         this Answer, as if fully set forth in this Paragraph.
                                                                                     9
                                                                                                232.   Defendants deny the allegations contained in Paragraph 232 of the
                                                                                    10
                                                                                         Complaint.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                233.   Answering Paragraph 233 of the Complaint, Defendants state that the
                                                                                    12
                                                                                         allegations contained therein constitute legal conclusions to which no response is
                                                                                    13
                                                                                         required. To the extent a response is required, Defendants deny all allegations contained
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         in Paragraph 233.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16          234.   Defendants deny the allegations contained in Paragraph 234 of the

                                                                                    17 Complaint.
                                                                                    18      235.       Defendants deny the allegations contained in Paragraph 235 of the

                                                                                    19 Complaint.
                                                                                    20      236.       Defendants deny the allegations contained in Paragraph 236 of the

                                                                                    21 Complaint.
                                                                                    22      237.       Defendants deny the allegations contained in Paragraph 237 of the

                                                                                    23 Complaint.
                                                                                    24      238.       Defendants deny the allegations contained in Paragraph 238 of the

                                                                                    25 Complaint.
                                                                                    26          239.   Answering Paragraph 239 of the Complaint, Defendants admit only that

                                                                                    27 Charging Party Moore submitted a request for intermittent FMLA leave. Defendants
                                                                                    28 deny all remaining allegations contained in Paragraph 239.

                                                                                                                                       24
                                                                                                240.   Defendants deny the allegations contained in Paragraph 240 of the
                                                                                     1
                                                                                         Complaint.
                                                                                     2
                                                                                                241.   Defendants deny the allegations contained in Paragraph 241 of the
                                                                                     3
                                                                                         Complaint.
                                                                                     4
                                                                                                242.   Defendants deny the allegations contained in Paragraph 242 of the
                                                                                     5
                                                                                         Complaint.
                                                                                     6
                                                                                                243.   Defendants deny the allegations contained in Paragraph 243 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                                244.   Defendants deny the allegations contained in Paragraph 244 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                                245.   Defendants deny the allegations contained in Paragraph 245 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                                246.   Defendants deny the allegations contained in Paragraph 246 of the
                                                                                    13
                                                                                         Complaint.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                                247.   Defendants deny the allegations contained in Paragraph 247 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      248.       Defendants deny the allegations contained in Paragraph 248 of the

                                                                                    18 Complaint.
                                                                                    19      249.       Defendants deny the allegations contained in Paragraph 249 of the

                                                                                    20 Complaint.
                                                                                    21                              SECOND CLAIM FOR RELIEF

                                                                                    22                         Discriminatory and Constructive Discharge

                                                                                    23                             42 U.S.C. §§ 12112(a) and (b)(5)(A)

                                                                                    24          250.   Answering Paragraph 250 of the Complaint, Defendants incorporate herein

                                                                                    25 by this reference all admissions, denials and affirmative allegations set forth elsewhere in
                                                                                    26 this Answer, as if fully set forth in this Paragraph.
                                                                                    27          251.   Defendants deny the allegations contained in Paragraph 251 of the

                                                                                    28 Complaint.

                                                                                                                                     25
                                                                                               252.   Answering Paragraph 252 of the Complaint, Defendants state that the
                                                                                     1
                                                                                         allegations contained therein constitute legal conclusions to which no response is
                                                                                     2
                                                                                         required. To the extent a response is required, Defendants deny all allegations contained
                                                                                     3
                                                                                         in Paragraph 252.
                                                                                     4
                                                                                               253.   Defendants deny the allegations contained in Paragraph 253 of the
                                                                                     5
                                                                                         Complaint.
                                                                                     6
                                                                                               254.   Defendants deny the allegations contained in Paragraph 254 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                               255.   Defendants deny the allegations contained in Paragraph 255 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                               256.   Defendants deny the allegations contained in Paragraph 256 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                               257.   Defendants deny the allegations contained in Paragraph 257 of the
                                                                                    13
                                                                                         Complaint.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                               258.   Defendants deny the allegations contained in Paragraph 258 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      259.      Defendants deny the allegations contained in Paragraph 259 of the

                                                                                    18 Complaint.
                                                                                    19      260.      Defendants deny the allegations contained in Paragraph 260 of the

                                                                                    20 Complaint.
                                                                                    21      261.      Defendants deny the allegations contained in Paragraph 261 of the

                                                                                    22 Complaint.
                                                                                    23      262.      Defendants deny the allegations contained in Paragraph 262 of the

                                                                                    24 Complaint.
                                                                                    25         263.   Defendants deny the allegations contained in Paragraph 263 of the

                                                                                    26 Complaint.
                                                                                    27         264.   Defendants deny the allegations contained in Paragraph 264 of the

                                                                                    28 Complaint.

                                                                                                                                    26
                                                                                                                       THIRD CLAIM FOR RELIEF
                                                                                     1
                                                                                                                     Discriminatory Failure to Promote
                                                                                     2
                                                                                                                    42 U.S.C. §§ 12112(a) and (b)(5)(B)
                                                                                     3
                                                                                                265.   Answering Paragraph 265 of the Complaint, Defendants incorporate herein
                                                                                     4
                                                                                         by this reference all admissions, denials and affirmative allegations set forth elsewhere in
                                                                                     5
                                                                                         this Answer, as if fully set forth in this Paragraph.
                                                                                     6
                                                                                                266.   Defendants deny the allegations contained in Paragraph 266 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                                267.   Defendants deny the allegations contained in Paragraph 267 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                                268.   Defendants deny the allegations contained in Paragraph 268 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                                269.   Defendants deny the allegations contained in Paragraph 269 of the
                                                                                    13
                                                                                         Complaint.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                                270.   Defendants deny the allegations contained in Paragraph 270 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      271.       Defendants deny the allegations contained in Paragraph 271 of the

                                                                                    18 Complaint.
                                                                                    19      272.       Defendants deny the allegations contained in Paragraph 272 of the

                                                                                    20 Complaint.
                                                                                    21                               FOURTH CLAIM FOR RELIEF

                                                                                    22                                            Retaliation

                                                                                    23                          Section 503 of the ADA, 42 U.S.C. § 12203

                                                                                    24          273.   Answering Paragraph 273 of the Complaint, Defendants incorporate herein

                                                                                    25 by this reference all admissions, denials and affirmative allegations set forth elsewhere in
                                                                                    26 this Answer, as if fully set forth in this Paragraph.
                                                                                    27          274.   Defendants deny the allegations contained in Paragraph 274 of the

                                                                                    28 Complaint.

                                                                                                                                       27
                                                                                                275.   Defendants deny the allegations contained in Paragraph 275 of the
                                                                                     1
                                                                                         Complaint.
                                                                                     2
                                                                                                276.   Defendants deny the allegations contained in Paragraph 276 of the
                                                                                     3
                                                                                         Complaint.
                                                                                     4
                                                                                                277.   Defendants deny the allegations contained in Paragraph 277 of the
                                                                                     5
                                                                                         Complaint.
                                                                                     6
                                                                                                278.   Defendants deny the allegations contained in Paragraph 278 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                                279.   Defendants deny the allegations contained in Paragraph 279 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                                280.   Defendants deny the allegations contained in Paragraph 280 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                                281.   Defendants deny the allegations contained in Paragraph 281 of the
                                                                                    13
                                                                                         Complaint.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                                282.   Defendants deny the allegations contained in Paragraph 282 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      283.       Defendants deny the allegations contained in Paragraph 283 of the

                                                                                    18 Complaint.
                                                                                    19      284.       Defendants deny the allegations contained in Paragraph 284 of the

                                                                                    20 Complaint.
                                                                                    21                                FIFTH CLAIM FOR RELIEF

                                                                                    22                                  Hostile Work Environment

                                                                                    23                        Section 102 of the ADA, 42 U.S.C. § 12112(a)

                                                                                    24          285.   Answering Paragraph 285 of the Complaint, Defendants incorporate herein

                                                                                    25 by this reference all admissions, denials and affirmative allegations set forth elsewhere in
                                                                                    26 this Answer, as if fully set forth in this Paragraph.
                                                                                    27          286.   Defendants deny the allegations contained in Paragraph 286 of the

                                                                                    28 Complaint.

                                                                                                                                     28
                                                                                               287.   Defendants deny the allegations contained in Paragraph 287 of the
                                                                                     1
                                                                                         Complaint.
                                                                                     2
                                                                                               288.   Defendants deny the allegations contained in Paragraph 288 of the
                                                                                     3
                                                                                         Complaint.
                                                                                     4
                                                                                               289.   Defendants deny the allegations contained in Paragraph 289 of the
                                                                                     5
                                                                                         Complaint.
                                                                                     6
                                                                                               290.   Defendants deny the allegations contained in Paragraph 290 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                               291.   Defendants deny the allegations contained in Paragraph 291 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                               292.   Defendants deny the allegations contained in Paragraph 292 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                               293.   Defendants deny the allegations contained in Paragraph 293 of the
                                                                                    13
                                                                                         Complain.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                               294.   Defendants deny the allegations contained in Paragraph 294 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      295.      Defendants deny the allegations contained in Paragraph 295 of the

                                                                                    18 Complaint.
                                                                                    19      296.      Defendants deny the allegations contained in Paragraph 296 of the

                                                                                    20 Complaint.
                                                                                    21      297.      Defendants deny the allegations contained in Paragraph 297 of the

                                                                                    22 Complaint.
                                                                                    23      298.      Defendants deny the allegations contained in Paragraph 298 of the

                                                                                    24 Complaint.
                                                                                    25         299.   Defendants deny the allegations contained in Paragraph 299 of the

                                                                                    26 Complaint.
                                                                                    27         300.   Defendants deny the allegations contained in Paragraph 300 of the

                                                                                    28 Complaint.

                                                                                                                               29
                                                                                                                       SIXTH CLAIM FOR RELIEF
                                                                                     1
                                                                                                              Use of Discriminatory Qualification Standards
                                                                                     2
                                                                                                                      42 U.S.C. §§ 12112(a) and (b)(6)
                                                                                     3
                                                                                                301.   Answering Paragraph 301 of the Complaint, Defendants incorporate herein
                                                                                     4
                                                                                         by this reference all admissions, denials and affirmative allegations set forth elsewhere in
                                                                                     5
                                                                                         this Answer, as if fully set forth in this Paragraph.
                                                                                     6
                                                                                                302.   Defendants deny the allegations contained in Paragraph 302 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                                303.   Defendants deny the allegations contained in Paragraph 303 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                                304.   Defendants deny the allegations contained in Paragraph 304 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                                305.   Defendants deny the allegations contained in Paragraph 305 of the
                                                                                    13
                                                                                         Complaint.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                                306.   Defendants deny the allegations contained in Paragraph 306 of the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 Complaint.
                                                                                    17      307.       Defendants deny the allegations contained in Paragraph 307 of the

                                                                                    18 Complaint.
                                                                                    19                               SEVENTH CLAIM FOR RELIEF

                                                                                    20         Use of Discriminatory Standards, Criteria, or Methods of Administration

                                                                                    21                              42 U.S.C. §§ 12112(a) and (b)(3)(A)

                                                                                    22          308.   Answering Paragraph 308 of the Complaint, Defendants incorporate herein

                                                                                    23 by this reference all admissions, denials and affirmative allegations set forth elsewhere in
                                                                                    24 this Answer, as if fully set forth in this Paragraph.
                                                                                    25          309.   Defendants deny the allegations contained in Paragraph 309 of the

                                                                                    26 Complaint.
                                                                                    27          310.   Defendants deny the allegations contained in Paragraph 310 of the

                                                                                    28 Complaint.

                                                                                                                                       30
                                                                                               311.   Defendants deny the allegations contained in Paragraph 311 of the
                                                                                     1
                                                                                         Complaint.
                                                                                     2
                                                                                               312.   Defendants deny the allegations contained in Paragraph 312 of the
                                                                                     3
                                                                                         Complaint.
                                                                                     4
                                                                                               313.   Defendants deny the allegations contained in Paragraph 313 of the
                                                                                     5
                                                                                         Complaint.
                                                                                     6
                                                                                               314.   Defendants deny the allegations contained in Paragraph 314 of the
                                                                                     7
                                                                                         Complaint.
                                                                                     8
                                                                                               315.   Defendants deny the allegations contained in Paragraph 315 of the
                                                                                     9
                                                                                         Complaint.
                                                                                    10
                                                                                               316.   Defendants deny the allegations contained in Paragraph 316 of the
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         Complaint.
                                                                                    12
                                                                                                                        PRAYER FOR RELIEF
                                                                                    13
                                                                                               Answering Paragraphs A through O regarding Plaintiff’s Prayer for Relief,
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         Defendants deny that Plaintiff, Charging Parties and/or anyone else are entitled to any of
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 the relief requested or any relief whatsoever.
                                                                                    17                                     GENERAL DENIAL

                                                                                    18         Defendants deny all allegations and inferences contained in the Complaint that are

                                                                                    19 not expressly admitted in this Answer, deny acting unlawfully with respect to Plaintiff
                                                                                    20 and/or the Charging Parties, deny causing recoverable damage to Plaintiff and/or the
                                                                                    21 Charging Parties and deny that Plaintiff and/or the Charging Parties are entitled to any
                                                                                    22 relief whatsoever against Defendants, as alleged in the Complaint or at all.
                                                                                    23           AFFIRMATIVE AND ADDITIONAL DEFENSES AND ALLEGATIONS

                                                                                    24         As and for separate, alternative, and affirmative defenses and allegations to

                                                                                    25 Plaintiffs’ Complaint, Defendants allege:
                                                                                    26         A.     Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                                                                    27         B.     Plaintiff’s claims are not actionable because Defendants’ actions were

                                                                                    28 based on legitimate non-discriminatory, non-retaliatory business reasons, and were based

                                                                                                                                    31
                                                                                         upon reasonable factors other than the discrimination alleged by Plaintiff and/or any
                                                                                     1
                                                                                         alleged protected activity.
                                                                                     2
                                                                                                C.       Plaintiff’s claims are not actionable because Defendants’ actions were not
                                                                                     3
                                                                                         motivated in whole, or in part, by any alleged disability or any alleged protected activity.
                                                                                     4
                                                                                                D.       Plaintiff’s claims are barred to the extent Defendants exercised reasonable
                                                                                     5
                                                                                         care to prevent and correct promptly any alleged unlawful conduct.
                                                                                     6
                                                                                                E.       Plaintiff’s claims are barred to the extent that Charging Parties (or any other
                                                                                     7
                                                                                         alleged similarly situated individuals) unreasonably failed to take advantage of preventive
                                                                                     8
                                                                                         or corrective opportunities provided by Defendants, or to avoid harm otherwise.
                                                                                     9
                                                                                                F.       Plaintiff’s claims are barred to the extent Defendants took prompt remedial
                                                                                    10
                                                                                         action to stop the alleged discrimination and/or retaliation, and the alleged discrimination
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         and/or retaliation actually stopped.
                                                                                    12
                                                                                                G.       Plaintiff’s claims are barred, in whole or in part, because Charging Parties
                                                                                    13
                                                                                         (and other alleged similarly situated individuals) are not qualified individuals with
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         disabilities.
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16          H.       Plaintiff’s claims are barred, in whole or in part, by Charging Parties’ (and

                                                                                    17 other alleged similarly situated individuals’) failure to notify Defendants in writing, or
                                                                                    18 otherwise, of their alleged need for accommodation.
                                                                                    19          I.       Plaintiff’s disability discrimination and retaliation claims are barred

                                                                                    20 because the alleged accommodations sought by Charging Parties (and other alleged
                                                                                    21 similarly situated individuals), would have imposed an undue hardship on Defendants.
                                                                                    22          J.       To the extent distinctions were made between Charging Parties (and other

                                                                                    23 alleged similarly situated individuals) and other employees, all such distinctions were
                                                                                    24 based upon reasonable and legitimate and/or non-discriminatory, non-retaliatory factors.
                                                                                    25          K.       To the extent distinctions were made between Charging Parties (and other

                                                                                    26 alleged similarly situated individuals) and other employees, no such distinctions were
                                                                                    27 motivated in whole or in part by the Charging Parties’ (and other alleged similarly
                                                                                    28 situated individuals’) alleged disabilities and/or any alleged protected activity.

                                                                                                                                        32
                                                                                                L.     Plaintiff’s recovery, if any, is barred in whole or in part because Defendants
                                                                                     1
                                                                                         would have taken the same action or actions with regard to Charging Parties’ (and other
                                                                                     2
                                                                                         alleged similarly situated individuals’) employment in the absence of the alleged
                                                                                     3
                                                                                         discrimination and/or any alleged protected activity.
                                                                                     4
                                                                                                M.     Defendants did not authorize, direct, or participate in any alleged
                                                                                     5
                                                                                         discriminatory and/or retaliatory conduct.
                                                                                     6
                                                                                                N.     The alleged, discriminatory and/or retaliatory conduct of Defendants’
                                                                                     7
                                                                                         employees, if any, were all undertaken outside the scope of their agency and/or
                                                                                     8
                                                                                         employment with the Defendants and without the knowledge or consent of the
                                                                                     9
                                                                                         Defendants; the Defendants may therefore not be held liable for the same.
                                                                                    10
                                                                                                O.     Plaintiff’s claims and any recovery thereon are barred by the doctrines of
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         waiver, estoppel, laches and unclean hands.
                                                                                    12
                                                                                                P.     Plaintiff’s claims are or may be barred by Charging Parties’ (other alleged
                                                                                    13
                                                                                         similarly situated individuals’) and/or Plaintiff’s failure to satisfy administrative
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         prerequisites, including but not limited to that Plaintiff’s and/or Charging Parties’ (or
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 other alleged similarly situated individuals’) claims exceed the scope of the Charges filed
                                                                                    17 with the EEOC, that the Charges were not timely filed and/or there was unreasonable
                                                                                    18 delay in the investigation, determination and conciliation process.
                                                                                    19        Q.      Some or all of Plaintiff’s claims are or may be barred by Plaintiff’s failure

                                                                                    20 to engage in good faith conciliation efforts with Defendants.
                                                                                    21        R.     Plaintiff’s claims with respect to any alleged class of similarly situated

                                                                                    22 individuals are barred because Plaintiff and/or the alleged similarly situated individuals
                                                                                    23 have not met the jurisdictional prerequisites for filing a claim under the ADA.
                                                                                    24          S.     Some or all of Plaintiff’s claims are barred because they are beyond the

                                                                                    25 scope of the Charging Parties’ underlying charges, were not subject to administrative
                                                                                    26 investigation and were not included in any determination by the EEOC.
                                                                                    27          T.     Plaintiff’s claims are or may be barred by Charging Parties’ (and any

                                                                                    28 alleged similarly situated individuals’) failure to mitigate any alleged damages.

                                                                                                                                       33
                                                                                                U.     Plaintiff is not entitled to injunctive relief because Defendants did not
                                                                                     1
                                                                                         intentionally engage in any unlawful conduct and, in any event, Defendants’ conduct with
                                                                                     2
                                                                                         respect to Plaintiff was privileged, justified and in good faith and without improper
                                                                                     3
                                                                                         motive, malice, purpose, means or intent.
                                                                                     4
                                                                                                V.     To the extent Plaintiff seeks exemplary or punitive damages, such damages
                                                                                     5
                                                                                         are unconstitutional under the due process clause of the Fifth and Fourteenth
                                                                                     6
                                                                                         Amendments to the United States Constitution and constitute an excessive penalty or fine
                                                                                     7
                                                                                         in violation of the Eighth Amendment.
                                                                                     8
                                                                                                W.     To the extent discovery reveals additional affirmative defenses, Defendants
                                                                                     9
                                                                                         reserve the right to amend this Answer to assert additional affirmative defenses.
                                                                                    10
                                                                                    11
                                                                                                RESPECTFULLY SUBMITTED this 26th day of November, 2018.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                    12
                                                                                                                                     OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                    13                                               STEWART, P.C.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                    15                                               By:   s/ Tibor Nagy, Jr.
                                                        Tucson, AZ 85718




                                                                                                                                           Tibor Nagy, Jr.
                                                                                    16
                                                                                                                                           Christopher M. Pastore
                                                                                    17                                                     3430 E. Sunrise Drive, Suite 220
                                                                                                                                           Tucson, AZ 85718
                                                                                    18                                                     Attorneys for Defendant Corizon Health,
                                                                                    19                                                     Inc. and Corizon, LLC

                                                                                    20
                                                                                                                     CERTIFICATE OF SERVICE
                                                                                    21
                                                                                    22          I hereby certify that on the 26th day of November, 2018, I electronically

                                                                                    23 transmitted the attached document to the Clerk’s Office using the CM/ECF System for
                                                                                    24 filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
                                                                                    25 registrants.
                                                                                    26
                                                                                       Mary Jo O’Neill
                                                                                    27 James P. Driscoll-MacEachron
                                                                                    28 William R. Hobson

                                                                                                                                      34
                                                                                      Wasan A. Awad
                                                                                    1
                                                                                      Benjamin, Price
                                                                                    2 Equal Employment Opportunity Commission
                                                                                      Phoenix District Office
                                                                                    3 3300 N. Central Ave., Suite 690
                                                                                    4 Phoenix, AZ 85012
                                                                                      Attorneys for Plaintiff
                                                                                    5
                                                                                      s/ Barbara Stamm
                                                                                    6
                                                                                    7
                                                                                    8
                                                                                    9
                                                                                    10
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                    12
                                                                                    13
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16
                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                                                           35
